PER CURIAM.
Employer/carrier timely appealed an order of the deputy commissioner that directed them to pay claimant an advancement to be repaid in deductions from future temporary total disability and wage loss benefits. Before the initial brief was served appellee filed a “Notice of Consent to Grant the Appeal and Return Jurisdiction to the Deputy Commissioner.” We construe the “notice” as confession of error and reverse and remand this cause to the deputy commissioner for further proceedings.
BOOTH, WIGGINTON and BARFIELD, JJ., concur.